Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 1 of 25

 

 

Transcript of the Testimony of

Warren, Janice

Date: April 8, 2020

Case: LRSD vs. PCSSD, et al.

Bushman Court Reporting

Crystal Garrison, CCR
Phone: (501) 372-5115

Fax: (501) 378-0077
<www.bushmanreporting.com>

EXHIBIT

id

C———

 

 
10
11
LZ
ie
14
15
16
17
18
19
20
2,
Ze
a
24

20

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 2 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 5

record; okay?

As Correct ;

QO. As you sit here this afternoon, can you think of any
reason why you would not be able to truthfully answer

the questions that I'm going to have for you this
afternoon?

A. I cannot think of any.

Q. Okay. All right. Well, we'll go ahead and get

started. Would you please state your name for the

record?
A. I'm Janice Warren.
Os Okay. And Dr. Warren, would you -- just for the

record, would you state your race, please?

A I'm an African-American female.

QO All right. And are you currently employed?

A I am.

Ox And where are you employed?

A Pulaski County Special School District.

Q And how long have you been employed by the Pulaski
County Special School District?

A. I've been with the District seven years now.

Q. seven years, okay. And you started with the
District, I believe, would have been sometime in May =
I'm sorry, July of 2012?

A. Correct.

 

Crystal Garrison, CCR

Bushman Court Reporting J0T-3 7275115

 
10
Ld
12
13
14
5
16
L'é
Hee
LQ
20
ZL
Bae
23
24

AD

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 3 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

Page 6
Oi All right.

A. This May -- or July 1 will be eight years with the
Dishes.es ,

QO. And what is your current job title?

A. I'm Assistant Superintendent for Equity and Pupil
services.

QO. And I'll come back to that in a few minutes. But

would you kindly give me a summary of your educational

background, please?

A. My experience or --
Q. Your education.

A. Okay.

QO. Uh-huh.

A.

Iam a graduate of Crossett Public Schools in
Crossett, Arkansas. I left Crossett and went to the
University of Arkansas at Pine Bluff where I received a
bachelor's degree in elementary education.

I then got a master's degree from the University of
Arkansas Fayetteville. And after that, a doctorate
degree -- education doctorate from Nova Southeastern
University in Florida.

Che When did you obtain your undergraduate degree, I
guess your BA or BS degree?
A. BSE.

hs BSE.

 

 

 

Crystal Garrison, CCR
Bushman Court Reporting 501-3: 2=S:L15
10
11
12
Ee
14
1S
16
17
18
Lo
20
21
ZA
23
24

25

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 4 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 14

And here I am, almost eight years later. So, that's my

story of coming to PCSSD.

Q. So, how are you enjoying your retirement?
A. I'm still working toward retirement.
©. Okay. All right. And so, it's my understanding, of

course, that you were appointed as a Director of
Elementary Education for the Pulaski County Special
School District in July of 2012; is that correct?

A. No, sir. I wasn't appointed. I had to go through
an interview process.

Q. Okay.

A. And there was actually an interview team of five
persons from PCSSD that I interviewed along with

several, several other candidates.

ie I apologize about that.
A. Okay. No problem.
Q. Yeah. So, you applied for the Director of

Elementary Education position and you went through, I
would assume, a rigorous application and interview
process; is that correct?

A. Very FLgeroeus,

Q. Okay. Do you know approximately how many people
were selected to be interviewed for that position?

A. There were either 9 or 11.

Q. And so, after you -- the 9 or the 11 people went

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115

 
LO
La.
12
13
14
i
16
Lid
18
19
20
2A.
eee
23
24

25

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 5 of 25

 

 

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.
Page 17
QO. == Jn £frent of you?
A. Yes, sir.
QO. And can you tell me what Exhibit No. 3 represents?
A. That's the scope of the plan, of Plan 2000, that was

adopted in November of 1999.

O» Okay. And when do you recall becoming first
familiar with Plan 2000, Exhibit No. 3?

A. The first time that I became familiar with Plan 2000
was shortly after July 1, 2012. I was sitting in my
office and learning services in PCSSD, Dr. Brenda

Bowles, who was Assistant Superintendent of Equity Pupil
Services at the time, walked in my office; she provided
me with this manual and said: Learn this.

Q. Okay.

A. That was my first real lesson with Plan 2000. I was
given this binder, that I still have, that I marked
through, that I refer back to from time to time. So,
that was my introduction OfTLeially te Plan 2606.

Q. Fair enough. Now, I believe you indicated that you
became the Assistant Superintendant of Equity and Pupil
Services sometime around May of 2013; is that correct?

A. That's correct.

©. And how did that -- obviously, you had to apply for
the position; is that correct?

A. No, I really didn't. I was appointed as an interim

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372=5115

 
10
dial.
Le
ire
14
LS
16
As f
18
19
20
Ad,
22
23
24

20

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 6 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 19

believe, that you have to report to the advisory board

while you were under state control?

A. The superintendent reported to the advisory board.
Q. I see.

A. Yes, sir.

Ge Do you recall about when Dr. Jerry Guess -- was he

terminated from the Pulaski County Special School

Disthweiek?

A. Dr. Guess left on July 18th, 2017.

O- And how did that change your title or your role when
he left?

A. When he left, the sams night he left at the same

board meeting, I was asked by the board to step in as

the interim superintendent for PCSSD.

QO. I see. And how long did you serve in the position
as interim superintendent for the Pulaski County Special
School District?

A. One school year.

Q. And was there some type of search committee put
together to find a permanent superintendent for the

Pulaski County Special School District?

A. Yes, sir.
QO. And do you know what that consisted of?
A. I recall during the time I was interim there were

two search committees that came before the board, made a

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5715

 
10
Ld
12
13
14
Lo
16
17
18
Lo
20
ZA.
ne
Lo
24

29

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 7 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 20
presentation to the board. And the board ultimately

went with one of those search companies.

Gs And did you express an interest in becoming the
permanent supérintendent for the Pulaski County Special
School Distrdet?

A. Yes, sir, I applied for the position.

Os And it's my understanding, I believe, were you part
of the finalist who were interviewed or selected to be
interviewed for that position?

A. I was part of the final list that the search burn
presented to the board.

O. Trying to switch gears here. Just a second. Once
-7- and I believe ultimately the Pulaski County Special
School District selected Dr. McNulty to become the

Superintendent; is that correct?

A. Correct.
Os And do you recall when Dr. McNulty became the
superintendent?

A. diy 2, 208.

QO. And what title did you have effective July 1, 2018;
what was your job title then?

A. Assistant Superintendent Equity and Pupil Services.
Q. All right. Can you tell me, Dr. Warren, what
responsibilities do you have as it relates to the issue

of discipline for the Pulaski County Special School

 

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115
10
Lal

14%

13
14
15
16
1
18
19
20
21
Za
23
24

a

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 8 of 25

 

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.
Page 22
A. Yes, sir.
Q. And I believe part of the -- you -- are you also
responsible for developing -- monitoring a compliance

report on behalf of the Pulaski County Special School

District?
A. Yes, sir.
oF And that's part of Plan 2000 obligation for you to

do that; is that correct?

A. Yes.

QO. ALL *i.Ghts I want to go to the section in the
disciplinary report. And that's found in Exhibit No. 1.

Do you have that in front of you?

A. Yes, sir.
QO. Exhibit No. 1 -- and we're going to go -- and it's
starting on page 6 of the monitoring report. Do you see

where it talks about Discipline?

Ry Okay. Do I have that? Is that...

Q. I'm sorry. Yeah, what I did I, again, took some
excerpts —--

A. Okay.

Qs -- of the report. And, I guess, I only took out the

discipline section involving the monitoring report for
2017-2018.
A. Okay.

Oh. All right. And do you have a copy of your 2017-18

 

 

Crystal Garrison, CCR
Bushman Court Reporting SOdstt2—a.L Ls

 
LO
aL
12
13
14
15
16
17
18
LD
20
2 1
22
3
24
25

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 9 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 119

concern that, basically, he was Starving student
attendance in schools in the southeast quarter of
Pulaski County?
As When he showed the presentation, there was -- there
was no place that would be starving enrollment, based on
what he presented to us.
Q. Right.
As But my question going into the -- Okay, Derek,
whatever this is that you're going to show us, we're not
going to have all. the black kids in this feeder and the
white ones? And so, he assured me: No, Janice, that's
not what it look like.

And that's when we -- after we had the meeting with
the entire cabinet where she showed the projected
numbers based on the number of kids that would be moving

based on their residence, that that would not occur.

Q. But you found that to be otherwise?
A. It did.
QO. Okay. I think we're in the homestretch. Let me go

to the last topic, if you don't mind. Let's talk

about -- a little bit about facilities; okay?
A. Yes, Sir.
Q. It's my understanding that around the time period

August of 2017/September 2017, it came to your attention

that the district, Pulaski County Special School

 

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115
10
ak
12
Ls
14
15
16
17
18
L2
20
Al.
Be
23
24

20

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 10 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 120

District was not in compliance with Plan 2000 relative
to district facilities; is that correct?

MR. BATES: Object to the form.
QO. (BY MR. PORTER) And I'm specifically talking about
in reference to the Mills construction versus the
Robinson Middle School construction.
A. It Was: --

MR. BATES: Same objection.
A. It was brought to my attention by a parent that we
had some disparity in the athletic facilities at those
two schools.
QO. (BY MR. PORTER) Okay. And what did you do after
that was brought to your attention?
A. I called Will Reid who was director of IT for the
district at the time. For some reason, I couldn't get
out of the office, hada meeting, and I called Will and
asked Will would he go take video footage of the two
facilities inside and out --
QO. Okay.
A. -- and bring it back to me. As a matter of fact, I
did that the same day that I got the phone call from the
parent. And the next day, Will contacted me and told me
that he had the footage that I had requested.
Os And this is Will who?

A. Reid.

 

Crystal Garrison, CCR

Bushman Court Reporting 901-372-5115

 
10
11
12
1.3
14
15
16

Lo

19
20
21
ae
23
24

£9

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 11 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Bage L21.
Reid?

Q
A R-E-I-D.

QO. And what is his position with the school district?
A He's no longer with the district. But during that

time, he was the director of IT, construction and

Cechne lod .

Ors And he brought some video footage to you?

A. Yes, sir.

QO. And what did you observe as far as the video
footage?

A. Discrepancies between the two buildings. He called
me to let me know he had -- he had taken the video that
I had and he needed to see me immediately because -- and
I remember Will saying to me, "Janice," well, I ain't
going to use his language. “Janice, we're in trouble."
"What do you mean?" He said, "I'm on my way."

And there were huge physical discrepancies that you
could see in the two facilities.
Q. Now, under Plan 2000, any construction, the schools

are supposed to be equal; is that correct?

A. Yes, sir.
ie And the video footage that you saw clearly
demonstrated that the -- in reference to the two

athletic facilities, one at Robinson and one at Mills,

demonstrated to you that those two facilities were not

 

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115
10
11
Le
13
14
is
16
cy
18
2
20
ZL
Ze
ao
24

os

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 12 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 122

equal? iS thet. correct?

MR. BATES: Object to that one.
A. Yes, sir.
Ow (BY MR. PORTER) As a matter of fact, you came away
with the opinion that the athletic facility at Mills was
inferior to that of Robinson; is that correct?

MR. BATES: Object to the form.

@:. (BY MR. PORTER) Go ahead.

A. Yes, sir.

oe And that caused you a great deal of concern; is that
correct?

A. Yes, sir.

MR. BATES: Object to the form.
@ ¢ (BY MR. PORTER) And the reason why it caused you a
great deal of concern is because you knew that that
would be a violation of Plan 2000; is that correct?
MR. BATES: Object to the form.
A. Yes, I knew it would be a violation of Plan 2000.
But more importantly, I knew it was wrong for kids.
Q. (BY MR. PORTER) And so, in my Uideteiandiog thet
did you talk with the district attorney about your
concern?
A. I immediately called -- after we looked at the
footage, I immediately called each one of the school

board members individually to come in. JI shared with

 

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115
10
Ld
12
13
14
1.5
16
17

LS

20
Al
ae
Zo
24

25

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 13 of 25

 

 

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.
Page 123
them what we had found and scheduled a time for them to

come in individually to view it with me.

I did the same thing for the District's attorney,
Sam Jones, and he came as well to view the footage.
Q. At that time -- and, I guess, we're talking about in
2017. Do you know what the make up of the Pulaski
County Special School District board was at that time?

Do you have a seven-member or a nine-member?

A. Yes, we have a seven-member board.

@. Seven member board.

A. There's two white females, one black female, one
black male, three white males. Is that seven?

QO sounds like it to me.

A Okay. I didn't add.

O. Yes, seven. Three white males?

A Yes, sir.

Q And when you showed the footage of the discrepancies

or inequality that exists between the Robinson athletic
facility and the Mills athletic facility, what do you
recall the reaction or comments that were made by the
three white male board members?

A. I remember everybody. And I don't know that I
specifically remember the three white males, but
everybody who walked away seeing it, made the statement

Chat we have a problem.

 

Crystal Garrison, CCR

Bushman Court Reporting S01537 2-51.75

 
10
La
12
ce
14
Lo
16
17
18
Lo
zy)
21
22
Ao
24

20

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 14 of 25

 

 

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.
Page 124
Well, one of the white males did not come to my

office to view the footage. Will shared it with that
particular board meeting -- board member at Maumelle
High. And when I called him to schedule, he told me he
had seen it already and he agreed there was a problem.

Q. Okay. And apparently at some point in time, this
information got back to Judge Marshall; is that shRBese?
A. Our attorney that reported, you know, when I called,
Said he saw it. First thing he said, I -- and he had
just turned in a status report.

MR. BATES: Hold on a second. I don't -- if you
talked to Sam about something, I don't necessarily want
you to say what Sam told you.

Ol (BY MR. PORTER) Yeah, I'm SOrry.

THE WITNESS: Oh, okay.

MR. BATES: If Sam did something like filed, that's
fine, you can tell him that.
on (BY MR. PORTER) Yeah, I don't want to know what Mr.
Jones said.

A. Okay. Yes, he did file a report.

Os Okay. All right. And, of course, before this came
to your attention, Mr. Jones had filed a status report
showing that there were no --

A. We were making all good faith effort.

QO. Okay. And, of course, after you showed him the

 

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115
10
dhsk
ses
13
14
LS
16
17
18
19
20
a1
22
Baa
24

25

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 15 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 125

footage, of course, he'd have to do a supplemental
Status report; is that correct?
A. Yes, sir.
C. And in the supplemental status report, he had to
explain to the court, or at least let the court know
that there were inequalities that existed between the
athletic facilities at Mills versus at Robinson; is that
eonrect?

MR. BATES: Object to the form.
©. (BY MR. PORTER) Go ahead.
A. I believe how he stated it, that we were
investigating some discrepancies that had been brought
to our attention about the two facilities.
© And then, I believe, the court directed Margie
Powell to go out and do some type of observation or a
review of the two facilities and to prepare some type of
report CO Che Gourls is thak cerrect?
A. Yes, sir.
Q. Okay. And I believe I have a copy of her report
that's attached as Exhibit No. 6; do you see that?
A. No. 6? Yes, sir.
OD. And Exhibit No. 6 is the report that was prepared by
Margie Powell after she went out and conducted an
investigation, I guess, into the two athletic facilities

at Robinson Middle -- or Robinson and Mills High School;

 

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115
10
Lee
12
13
14
15
16
17
18
Lo
20
ZL
oad
23
24

25

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 16 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 126

is that correct?
A. YeES5 Ss
ee Okay.

MR. BATES: Mr. Porter, can you hold on a second? I
don't know if this video is still working. Do we have
all of our people in the video still connected? I think
we may have lost someone. Let's take a brief recess and
try to get everyone reconnected.

(Brief recess.)
O. (BY MR. PORTER} Dr. Warren, as it related to Mr.
scott's changing attendance zones and feeder boundaries,
did you have a concern that this was done for the
purpose of trying to suppress the enrollment of the
schools, Mills, College Station, and Harris?

MR. BATES: Object to the form. Calls for

speculation.
Ox (BY MR. PORTER) Go ahead.
A. I did not. When he made the presentation, because

the presentation showed good intent. We had students
who were riding the buses for long periods of time. And
based on what he showed us, buses were passing by one
elementary school to carry kids to another one. This
would shorten their time spent on buses, quite a few of
them.

So, I did not have any idea that the presentation

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115

 
10
ak
i2
LS
14
15
16
17
18
19
20
eal
oe
23
24

20

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 17 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

Page 127

wasn't what it should have been.
Q. But after the presentation, did it concern you that
this was done for the purpose of trying to suppress the
enrollment of students at Mills, students at Harris, and
students at College Station?

MR. BATES: Object to the form.
A. I wasn't aware of it until six months -- when it
actually occurred, that's when I became aware of it and
was very concerned.
QO. (BY MR. PORTER) Okay. And did you ever express to
anyone ~~ express to anyone your frustration or your --
well, your frustration or your disappointment that money
for the Mills project was being diverted to the Robinson
Middle School?
A. I don't know that I knew that until I became interim
superintendent and received that phone call that August.
Prior to that, I didn't -- I don't know of anyone -- [I
don't even know if the superintendent was aware of it.
But I was not aware of it at that point, initially.
Qh And did you find out that money was actually being
diverted from the Mills project to the Robinson Middle
School project?

MR. BATES: Objection to the form of the question.
Bes What I found out was the plan that we presented to

the court, a plan A and a plan B, if not what actually

 

 

 

Crystal Garrison, CCR
Bushman Court Reporting 501-372-5115
10
1,
LD
13
14
is
16
17
18
19
20
21
Ze
Ze
24

Zo

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 18 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 128

occurred. And when I saw those plans and the figures is
when I became aware of we have a real problem here, yes,
Sits

O.. (BY MR. PORTER) And when you saw the plans and the
figures, what did you find out?

A. That we had spent the same amount of money on a
middle school that we had on a high school. And that's
not foreseeable. High school has much more needs than a
middle school, chemistry labs, science labs, family
consumer science departments for high schools than
middle schools. So, at that time, I didn't understand
it, but it was a concern.

QO. Can you tell me in what -- I guess, in what universe

should a middle school be more elaborate than a high

school?

A. I don't know of one.

Q. And, obviously, you have gone out -- have you gone
out and visited -- I'm assuming, obviously, you've gone

out to visit Robinson Middle School; is that correct?

A. Yes, sir.

Or, And, of course, you've gone out and visited Mills
High School -- the new Mills High School?

A. Yes, sir.

QO. And how would you prepare those two schools?

A. When you walk into Mills High School: Wow, this is

 

 

Crystal Garrison, CCR

Bushman Court Reporting s01-372-5115
10
ded
12
Le
14
Le
16
17
18
19
20
ad
aa
23
24

25

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 19 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 129

really a nice school; I really like this; this is nice.
When you go to Robinson facilities: Wow, this is a
public school? The wow factor is there. With the
Millis: This.is nice,

When I went to the athletic facilities at Mul.e;
when I first started visiting, I asked the football

coach who was in there, I said, "Coach, how you like the

new facility?" He said, "Oh, Dr. Warren, I'm so proud
of it. It's really nice." He said, "But then I went to
Robinson." I said, "Yes, sir, I understand."

QO. And then he went to Robinson and what? How did his

attitude change?
A. That -- his whole demeanor changed. He just said,

"But, I was really proud of it; it was really nice.

Then I went to Robinson." I said, "Yes, sir."

Q. You saw the disappointment in his face?

A, Yes, sir.

Q. Now, the -- and I'm going over Margie Powell's
report. —~

A. Yes, sir.

QO. -- that she reported at court. If you look on page,

I think, 2 of her report, on September the 19th and
October 25th under her findings; do you see that?
A. Yes, Sir.

QO. She said, "I visited the Robinson sports complex

 

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115
10
11
12
13
14
15
16
17
18
lL
20
21.
Ba
23
24

2

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 20 of 25

 

 

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.
Page 130
center" -- that's a nice word for it, sports complex
center -- "toured the facility and grounds, and

interviewed the athletic director (AD) as well as some
of his staff. I made the same type of visit to Mills on
September 26th and October 24th."

And one of the first bullet points, she said, "The
first thing of note on my initial visit to Robinson
complex was that it was up and running, fully
functional, and the landscaping was almost complete."
Did I read that correctly?

A. Yes, STs

QO. Wasn't it -- wasn't it supposed to be that the Mills
school was supposed to have been completed first before
the Robinson Middle?

A Yes, sir.

QO Under Plan 2000?

A Yes, sir.

QO. That didn't happen; did it?

A No, sir.

Q Then it says that, "Mills was not operational and
the land preparation was no where near completion.
According to the athletic director, no work had been
done on the site in three weeks. On my follow-up visit
to Mills on October 24th the field house was in

operation, but the landscape looked much the same."

 

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115
10
11
12
La
14
15
LG
17
18
L@
20
Polk
22
Ao
24

Bo

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 21 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

Page 131
Did I read that correctly?

A. Yes, sir.
Q. So, based on Ms. Powell's report, it appears that
most of the work and attention was put at Robinson
Middle and work had been delayed at Mills High School;
is that correct?

MR. BATES: Object to the form of the question.
As Yes, Sir.
Qu (BY MR. PORTER) ih the second bullet point, it
Says, "Based on Pulaski County Special School Districts'
Status report (docket -- document 5337, dated October
10th, 2007), it is clear that the two facilities are
inherently unequal from the start of construction."

Did I read that correctly?

A. Yes, Sir.

Os Is that something that you agree with as well?

A. Yes, sir.

QO. Says, "The field house at Robinson is 19,130 square
feet larger than the one at Mills." Did I read that
conurect ly?

A. Yes, Sir.

O. And it says, "Part of the reason is the field house
at Robinson has a 15,047 square foot second story." Did

I mead that correctly?

A. Yes, sir.

 

 

Crystal Garrison, CCR
Bushman Court Reporting SO 1L#372=5.L.15

 
10
11
12
L3
14
15
16
slid
18
19
20
21
22
Zo
24

20

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 22 of 25

 

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.
Page 138
A. Apples to oranges.
Q. When I went to Robinson, it kind of reminded me of a

small UALR sports arena. Have you ever gone to UALR
Sports arena?

Av. I have.

QO. And, of course, Mills High School has what I would
call a gymnasium as opposed to a sports arena?

A. Yes, sir.

Os Okay. And, of course, we know that Mills High
School has had a championship basketball team for at

least a couple years that I'm aware of. Are you aware

of that?
A. I am.
QO. How do you think it would affect -- well, scratch
that. When a -- if you, as a grandparent, Dr. Warren,

had the choice of having your child go to Robinson
versus that of Mills, what choice would you make?

A. Well, if I'm basing it on appearance, certainly,
it's going to be Robinson. But then, as a grandparent,
I'm going to check the academics, and that's going to be
Mais.

QO. Sure. Okay. Have you gone out to visit the
campuses at Sylvan Hills?

A. I have. The new high school?

Q. Yes.

 

 

 

Crystal Garrison, CCR
Bushman Court Reporting S013 72-8115
10
11
LZ
13
14
15
16
17
18
LS
20
21
22
23
24

20

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 23 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 139
A. Yes, I have.

Oe: And how would you compare the Sylvan Hills High
School to that of Mills High School?

A. There is no comparison.

QO There's no comparison?

A. No, sir.

Q What do you mean by that?

A When I stepped into the Mills -- the Sylvan Hills
High School this year, in the school year, my initial
intention was, "Oh, wow, I cannot believe this; this is
outstanding."

When you walk into a facility like that, it's more
of a university status, the facility. All the grandeur
in it. And then, when you walk to a Mills High School,
there's no comparison when you walk into that front
entrance.

And I love walking into Mills, into that rotunda.

But just from the outside walking up to Sylvan Hills

High School, my first thought was: I cannot believe
this.
OQ. Do you have an opinion as to whether or not the high

school at Sylvan Hills is equal or unequal to the
facility at Mills High School?
MR. BATES: Object to the form.

QO. As far as appearance as far as size?

 

Crystal Garrison, CCR

Bushman Court Reporting SCL &

 
10
LL
12
13
14
LS
16
17
18
1.8
20
Zl
ae
23
24

ao

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 24 of 25

 

 

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.
Page 155
A. Yes. Nikki Nichols, yes. She is the coordinator of

PBIS for the district.

Q. And does she report to you?

A. No, sir. She's not in my department, no, sir.

Q. So, would it be fair to say that the PBIS-related

initiative at PCSSD is not under your direct

responsibility?
A. LG 25 net;
QO. Okay. And so, if you didn't know the answer to

something that was in a report or some reporting or
monitoring efforts having to do with PBIS, that
wasn't -- it just wasn't something you're responsible
for; correct?
A. No, sir.

MR. BATES: Those are all the questions I have.
Thank you.
OQ. (BY MR. PORTER) Dr. Warren, just one final
question: As the Assistant Superintendent of Equity and
Pupil Services, and at one time the interim
Superintendent, would it not also be part of your job
responsibility to ensure that facilities are built
consistent with Plan 2000?
A. It would be part of my job responsibility in Equity
and Pupil Services to oversee the operations of

everything in Plan 2000. Understanding that the persons

 

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115
10
Lal
12
13
14
15

16

Lp
19
20
od
ZZ
28
24

Ao

Case 4:82-cv-00866-DPM Document 5606-1 Filed 05/26/20 Page 25 of 25

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 156
~- they don't report to me, they report directly to the

Superintendent. So, my knowledge of it is what they

share with me.

QO. Right.
A. Yes, sir.
QO. Ali, Hight. But your haye to ensure, as the person

responsible for the implementation of Plan 2000, you
certainly will have to ensure that facilities are being
built consistent with Plan 2000; is that correct?

A. Yes, sir.

Or. Okay.

MR. PORTER: Thank you. That's all I have.

MR. BATES: Scott, you have anything?

(BY MR. RICHARDSON) One question, Dr. Walker.
Warren.

Dr. Warren, I'm sorry.

Yes, sir?

Oo Pf © FF O

Bephy E-o-S"& --

THE WITNESS: What'd he say?

(BY MR. RICHARDSON) -- stands for Every Student --
ESSA.

ESSA --

Thank you.

-- Every Student Succeeds Act; correct?

PO FP © PY O

Thank you -- thank you, Mr. Richardson. Yes, sir.

 

 

Crystal Garrison, CCR

Bushman Court Reporting 501=372-5115
